UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-129844-06 Structured Asset Securities Corporation II (Exact name of registrant as specified in its charter) 745 Seventh Avenue, New York, New York 10019, (212) 526-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) A-1, A-2, A-3, A-AB, A-1A,A-M, A-J, B, C, D, E, F, X-CP, and X-W (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 56 Pursuant to the requirements of the Securities Exchange Act of 1934, Structured Asset Securities Corporation II has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 30, 2008 /s/ Barbara L. Marik Name: Barbara L. Marik Title: Senior Vice President
